DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10-13, 27-30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0127404 to Yudovsky et al.
Regarding claims 1, 10 and 13:  Figs. 3 and 6-7 of Yudovsky et al. disclose an apparatus substantially as claimed and comprising:  
B” region) and a third reaction region (right precursor A region) arranged in order, wherein the second reaction region is located after the first reaction region in a direction of wafer transfer, wherein the third reaction region is located after the second reaction region in the direction of wafer transfer, and wherein each reaction region of the first, second and third reaction regions is configured to receive the wafer; 
a first gas source (“PRECURSOR A”) supplying a first gas to the first reaction region via a first gas pipe (portion of line leading to chamber from “PRECURSOR A” to first reaction region); 
a second gas source (“PRECURSOR B”) for supplying a second gas to the second reaction region via a second gas pipe (line leading to chamber from “PRECURSOR B”); 
a reuse gas pipe (350 and portions of line leading to chamber from “PRECURSOR A” to third reaction region, also see, e.g., paras. 65-67 and 71) connected between a gas suction port (355) of the first reaction region and a first gas injection port (125) of the third reaction region, wherein the third reaction regions is in after the first region in a direction of wafer transfer, and wherein the reuse gas pipe is configured to provide a reuse gas transfer path that directly connects the first reaction to the first gas injection port of the third reaction region, for supplying an unused first gas evacuated via the gas suction port from the first reaction region to the first gas injection port in the third reaction region, wherein the reuse gas transfer path is in the direction of wafer transfer to feed forward the unused first gas to the third reaction region (see
wherein the second gas injection port and the gas suction port are located on the same side of the wafer.  
Notes:  (1) the connection of the reuse gas pipe with the first and third reaction regions is not explicitly illustrated in the drawings of Yudovsky et al.  However, as indicated above they are known to 
Examiner also notes that the substrate movement direction may be reversed (see, e.g., para. 50).
Additionally, Examiner also notes (regarding the arrangement of the reuse pipe in the direction of transfer, based on illustrations of the disclosed invention), the courts have ruled the following: the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious. In re Japikse. 181 F.2d 1019, 86 USPQ70 (CCPA 1950). In re Kuhle. 526 F.2d 553, 188 USPQ 7 (CCPA 1975); making parts disclosed as separate -- integral -- is merely a matter of obvious engineering choice In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

 With respect to claims 2 and 11, Yudovsky et al. further discloses a third gas source (PURGE GAS) for supplying a non-reactive gas between the first reaction region and the second region and between the second reaction region and the third reaction region to provide a gas curtain between respective reaction regions.
With respect to claims 3 and 12, in Yudovsky et al., the first gas source further supplies the first gas to the third reaction region via a third pipe (line leading to chamber from “PRECURSOR A”).  
With respect to claim 4, a flow regulator (injector 120 and paras. 38-39) for adjusting a flow rate of the first gas is provided in the third gas pipe.
With respect to claims 5 and 6, the first gas is configured to flow over a top surface of the wafer and essentially parallel to the top surface of the wafer (see figures).  Additionally, the second gas injection port is located at a first end of the first reaction region and the gas suction port is located at a second end of the first reaction region, and wherein the first gas is configured to flow over a top surface of the wafer from the first end to the second end along a direction of wafer transfer (see double sided arrow in substrate support (65).
With respect to claim 7, Yudovsky et al. disclose the invention substantially as claimed and as described above.
Yudovsky et al. fail to explicitly disclose an angle of gas flow of the first gas in the reaction region is less than 20 degrees with respect to the surface of the wafer.  However, this appears to be a recitation drawn to the intended use of the apparatus (as it would be highly dependent on the processing parameters, such as identity of gas, gas flow rate, chamber pressure, etc.), wherein the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Additionally, it is noted that even a directed gas flow will have some random angles of flow associated with the molecules thereof.
With respect to claims 27-30, the apparatus may further comprise a wafer transporter/conveyor system/shuttle & track (see, e.g., para. 77) for transferring the wafer from the first reaction region to the third reaction region via the second reaction region. 
Finally, regarding the numerous claim limitations therein drawn to an intended use of the apparatus but not representing any different or distinguishable structure over the prior art, the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 35, which is drawn to an intended use of the apparatus, it is noted that the courts have ruled  that “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

 Claims 9, 17 and 34, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0127404 to Yudovsky et al. as applied to claims 1-7, 10-13, 27-30 and 35 in view of U.S. Patent No. 4,525,389 to Stemmler et al.

Yudovsky et al. discloses the apparatus substantially as claimed and as described above.

However, Yudovsky et al., do not explicitly teach the first gas injection port of the third reaction region is connected to both the reuse gas pipe for supplying the unused first gas to the wafer and to the third gas pipe for supplying a fresh first gas to the wafer, wherein the wafer is located in the third reaction region, and wherein the unused first gas is supplied to the third reaction region only through the reuse pipe.  

Per the arrangement above (i.e. recycling), the third reaction region will necessarily include a gas injection port connected to the reuse pipe for supplying the unused first gas supplied through the reuse gas pipe to the wafer in each of the first and third regions. However, Yudovsky et al. fail to explicitly teach where and/or how or the reuse pipe is connected for reuse in either of the first or third process regions (i.e. is it capable of being connected separately from the first gas source). Nevertheless, the courts have ruled the following: the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious. In re Japikse. 181 F.2d 1019, 86 USPQ70 (CCPA 1950). In re Kuhle. 526 F.2d 553, 188 USPQ 7 (CCPA 1975); making parts disclosed as separate -- integral -- is merely a matter of obvious engineering choice In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Additionally, in Figs. 1 and 2 thereof, Stemmler et al. teach mixing of a unused gas (from pipe 16) with fresh gas (from pipe 12) in a gas supply pipe (17) for a chamber (11) for the purpose of, inter alia, achieving savings of energy and reactants (see, e.g., column 1, rows 48 through column 3, row 2).  Stemmler et al. also teach that the ratio and/or quantity of unused first gas or new first gas can be controlled using valves and other structures (see, e.g., column 5, rows 17-35, note esp. 18 and 18’) such that the gas is capable of being supplied from the original gas source or a reuse line to achieve the desired processing material.
 It would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was effectively filed to have provided mixing of an unused gas with fresh gas in either of the first gas supply pipe or third gas supply pipe in Yudovsky et al. and/or to provide valves to control the ration and/or quantity of reused gas provided to the processing regions in order to achieve savings of energy and reactants as taught by Stemmler.
With respect to claims 34 and 36, when Yudovsky is modified with the teachings of Stemmler, the injection port will include connections to a reuse gas pipe, first gas source and a reaction region.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the references as used in the current rejection.  

Allowable Subject Matter
Claims 21, 31-32 are allowed.
Claims 33 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance and allowable subject matter: The prior art of record fails to teach or fairly suggest the overall claimed invention wherein the reuse gas transfer directly connects the first reaction region to the first gas injection port without going back to the first gas source.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARLA A MOORE/Primary Examiner, Art Unit 1716